Citation Nr: 9913113	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-08 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to June 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from November 1995 and November 1997 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the November 1995 
rating decision, the RO denied service connection for 
hypertension.  In the November 1997 rating decision, the RO 
denied service connection for anxiety disorder.

In a June 1998 rating decision, the RO denied reopening a 
claim for service connection for back disability.  This claim 
has not been the subject of a notice of disagreement, a 
statement of the case, or a substantive appeal and absent 
such, the Board does not have jurisdiction over this issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. 
§ 7108 (West 1991).  Additionally, this Board Member cannot 
have jurisdiction of this issues.  38 C.F.R. § 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over these claims has not been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered.  Specifically, the Court 
would not remand a matter over which it had no jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997).


REMAND

Service medical records reveal that at a preinduction 
examination, in March 1968, clinical evaluation of the 
appellant's heart was normal.  His blood pressure was 138/88 
(systolic/diastolic).  A psychiatric evaluation was normal.  
In a report of medical history completed by the appellant at 
that time, he stated "no" to ever having or having now high 
or low blood pressure, depression or excessive worry, and 
nervous trouble of any sort.

In April 1969, the appellant complained of chest pain.  The 
examiner noted that pain was elicited on palpation over the 
intercostal muscle.  No diagnosis was entered.  In May 1969, 
the appellant complained of chest pain.  He reported no 
shortness of breath.  His blood pressure was 140/92.  
Examination of the heart was normal and examination of the 
chest was clear.  That same month, the appellant reported 
continued chest pain.  The examiner noted that chest x-ray 
was within normal limits, as was an EKG.  The impression was 
chest wall pain.  Additionally, in May 1969, the appellant 
continued his complaints of chest pain, but also stated that 
he was very nervous and was scared by people walking in the 
hall and the rustling of papers at night.  His blood pressure 
was 160/100.  The impression was hypertension anxiety.  The 
examiner noted that the appellant wanted a "duty excuse" 
and that the request was refused.

In June 1969, the appellant was seen for chest pains.  The 
examiner stated that the physical examination was unchanged 
and within normal limits.  The impression was 
"reassurance."  That same month, the appellant continued to 
complain of chest discomfort.  The examiner stated that it 
was not related to activity and noted that it was suggestive 
of paroxysmal atrial tachycardia.  Blood pressure was 
165/115.  Examination of the heart revealed no murmur, rub, 
or gallop.  Later that month, the appellant complained that 
his chest pain was not relieved by the medications.  The 
examiner suggested that the appellant be followed by a doctor 
in view of the chronicity of the problem of increased blood 
pressure readings.  

In July 1969, the examiner noted that there was no change in 
the appellant's symptoms and that an IVP was scheduled.  That 
same month, an examiner noted that review of the IVP looked 
normal.  The examiner stated that the appellant's symptoms 
were typical of anxiety neurosis.  

The appellant was hospitalized in August 1970 after having 
two seizures.  Chest x-rays were normal.  Blood pressure was 
120/70 in the supine position.  Cardiac examination revealed 
regular rhythm without murmur.  In December 1970, the 
appellant's blood pressure was 138 or 148/80.  The examiner 
stated, "Feel [sic] he suffers from a chronic anxiety 
reaction and depression."  In February 1971, the examiner 
stated that the appellant had been to two group treatment 
sessions and that it appeared that the appellant was an angry 
individual who disliked the service.  The examiner stated 
that he/she suspected that the current symptoms had symbolic 
value as expression of his rage and efforts to control his 
rage.  The examiner further stated that the appellant's 
current symptoms served as an unconscious need to be 
protected from danger and possibly as punishment for 
ambivalent feelings towards his dead grandmother.  No 
diagnosis was entered.  In April 1971, June 1971, and August 
1971, the appellant's blood pressure was 120/88, 150/86, 
130/85 respectively.

In March 1972, clinical evaluation of the appellant's heart 
was normal.  His blood pressure was 140/88.  Psychiatric 
evaluation was normal.  In a report of medical history 
completed by the appellant at that time, he stated "no" to 
ever having or having now high or low blood pressure and 
depression or excessive worry, and "yes" to ever having or 
having now nervous trouble of any sort.  At separation, 
clinical evaluation of the appellant's heart was normal.  His 
blood pressure was 130/84.  Psychiatric evaluation was 
normal.  The examiner noted that the appellant had a 
"[h]istory of infrequent high blood pressure, not severe, no 
medication required; no comp[lications], no seq[uela]."

The Board must point out that in denying the claims for 
service connection for psychiatric disorder and hypertension, 
the RO did not address the inservice diagnosis of 
hypertension anxiety.  The Board also notes that the 
appellant was diagnosed with post-traumatic stress syndrome 
in 1994.

In light of the inservice diagnosis of hypertension anxiety 
and the Board's inability to decipher what the medical 
professional meant when he entered the diagnosis, the Board 
finds that an explanation for this diagnosis must be made by 
a medical professional.

Additionally, the Board notes that at the time of the April 
1996 VA examination, the VA examiner made recommendations as 
to additional tests for the appellant to undergo.  Such 
recommendations were not followed.

Finally, the Board finds that the medical evidence of record 
needs to be supplemented.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is to schedule the appellant 
to undergo the additional testing 
recommended by the VA examiner in the 
April 1996 examination report.

2.  The RO should schedule the appellant 
for a VA examination.  The appellant's 
claims file must be reviewed prior to the 
examination, particularly the appellant's 
service medical records.  The VA examiner 
is to state in the examination report 
that he/she has reviewed the appellant's 
claims file.  The examiner is asked to 
render the following opinion: Are the 
inservice blood pressure readings related 
to the current diagnosis of hypertension?  
The examiner should report his/her 
findings in a clear, comprehensive, and 
legible manner and should state upon what 
evidence he/she bases the opinion.

3.  The RO should schedule the appellant 
for a VA psychiatric evaluation.  The 
appellant's claims file  must be reviewed 
prior to the examination, particularly 
the appellant's service medical records.  
The examiner is to state in the 
examination report that he/she has 
reviewed the appellant's claims file.  
The examiner is asked to render the 
following opinion: Are the inservice 
psychiatric diagnoses related to a 
current psychiatric disorder?  The 
examiner should report his/her findings 
in a clear, comprehensive, and legible 
manner and should state upon what 
evidence he/she bases the opinion.

4.  The RO is to ask at least one of the 
above examiners to explain what a 
diagnosis of hypertension anxiety means 
and associate the VA examiner's 
determination with the claims file.

5.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for service connection, other than an 
original claim, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  Reference is made to M21-1, 
Part IV, paragraph 28.09(b)(3).  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This serves as 
notification of the regulation.

6.  The appellant is informed that if he 
has any competent medical evidence 
linking the current diagnosis of 
hypertension or a current psychiatric 
disorder to service, then he must submit 
such evidence.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


